DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 08/20/2021, the amendment/reconsideration has been considered. Claims 1, 7 and 13 have been amended. Claims 1-4, 7-10, 3-16 and 19-20 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments, see remarks pages. 7-10, filed 08/20/2021, with respect to amended claims have been fully considered and are persuasive.  The previous rejection of claims has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-10, 13-16 and 19-20 are allowed over cited references.

Allowable Subject Matter
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 08/20/2021 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for 

	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xia et al. (Pub. No.: US 2016/0210302 A1 is one of the most pertinent art in the field of invention and discloses, a method for migrating a file in a storage device. The storage device obtains a snapshot of metadata of the file. The snapshot includes logical addresses of data blocks of the file and first write time points of the data blocks. The storage device identifies a logical address of a target data block and a first write time point of the target data block. Then, the storage device obtains a second write time point from the metadata of the file.
Chan et al. US 20110106778 A1 is yet another one of the most pertinent art in the field of invention and discloses, a method and apparatus for managing shared resources in a clustered database management system is provided. In an embodiment, multiple master nodes exist in a database management system. A master node receives a lock request from a second node. The lock request is a request for a lock on a shared resource. The master node grants the lock request to the second node. While the second node holds the lock, the second node causes the master node to modify the shared resource.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Tauqir Hussain/Primary Examiner, Art Unit 2446